          Case 6:19-bk-11799-SY                  Doc 41 Filed 07/11/19 Entered 07/11/19 11:26:09                                     Desc
                                                   Main Document Page 1 of 2

 Attorney or Party Name, Address, Telephone & FAX                          FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Scott Kosner, (SBN 172379)
 Tyson M. Takeuchi (SBN 177419)                                                                        FILED & ENTERED
 Law Offices of Tyson M. Takeuchi
 1055 Wilshire Blvd., Ste. 850
 Los Angeles, CA 90017                                                                                         JUL 11 2019
 Tel: (213) 637-1566
 Fax: (888) 977-6310
 Email: scottk@tysonfirm.com                                                                             CLERK U.S. BANKRUPTCY COURT
                                                                                                         Central District of California
                                                                                                         BY potier     DEPUTY CLERK




                                                                                              CHANGES MADE BY COURT

     Debtor appearing without attorney
        Attorney for: Linda Joyce Carter
     Chapter 13 trustee

                                         UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA RIVERSIDE DIVISION
 In re:
                                                                           CASE NO.: 6:19-bk-11799-SY
                                                                           CHAPTER: 13
 LINDA JOYCE CARTER
                                                                           ORDER ON:
                                                                               DEBTOR’S MOTION TO MODIFY PLAN OR
                                                                               SUSPEND PLAN PAYMENTS
                                                                               DEBTOR’S MOTION FOR AUTHORITY TO
                                                                               REFINANCE REAL PROPERTY
                                                                               DEBTOR’S MOTION FOR AUTHORITY TO
                                                                               SELL REAL PROPERTY
                                                                               DEBTOR’S MOTION FOR AUTHORITY TO
                                                                               ENTER INTO LOAN MODIFICATION
                                                                               OTHER:


                                                                                No hearing held
                                                                                Hearing held
                                                                           DATE:
                                                                           TIME:
                                                                           COURTROOM:
                                                                           PLACE:


                                                            Debtor(s).

Based on Debtor’s motion filed on (date) 6-3-2019 as docket entry number 30 and the recommendation of the chapter 13
trustee, it is ordered that Debtor’s motion is:

      Granted                    Denied

          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                         Page 1                              F 3015-1.14.ORDER.CH13.GENRL
        Case 6:19-bk-11799-SY                   Doc 41 Filed 07/11/19 Entered 07/11/19 11:26:09                                     Desc
                                                  Main Document Page 2 of 2

      Granted on the terms set forth in the chapter 13 trustee’s comments on or objection to Debtor’s motion

       (A) Immediately upon close of escrow debtor shall provide the trustee with a final closing statement
      showing all liens paid off through escrow so trustee can stop payments on the claim(s) ,
      (8) Escrow is instructed to turn over excess sales proceeds, if any, to the trustee in the amount
      specific in the trustee's demand to escrow . The balance of any proceeds in excess of the trustee's
      demand may be paid to the debtor(s),
      (C) The trustee is authorized to take his statutory fee on secured and priority debts paid through
      escrow

      Granted on the following conditions:

      Set for hearing on (date)                       at (time)               .


                                                                       ###




                Date: July 11, 2019




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                        Page 2                              F 3015-1.14.ORDER.CH13.GENRL
